—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about May 9, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of possession of an imitation pistol in violation of Administrative Code of the City of New York *176§ 10-131 (g) and criminal trespass in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that the air pistol recovered from appellant constituted an imitation pistol within the meaning of Administrative Code of the City of New York § 10-131 (g) (see, People v Wilson, 283 AD2d 339, 340, lv denied 97 NY2d 644; see also, People v Judiz, 38 NY2d 529). Police testimony properly credited by the court also established that appellant unlawfully entered a building used as a public housing project in violation of conspicuously posted rules prohibiting trespassing (Penal Law § 140.10 [e]). Concur—Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.